Title: IV. Jefferson’s “Heads for a letter”, 4 September 1785
From: Jefferson, Thomas
To: 


That the U.S. of America heretofore connected in government with Great Britain, had found it necessary for their happiness to separate from her, and to assume an Independant station.
That, consisting of a number of separate states, they had confederated together and placed the sovereignty of the whole, in matters relating to foreign nations, in a body consisting of delegates from every state, and called the Congress of the U.S.
That Great Britain had solemnly confirmed their separation and acknoleged their independance.

That after the conclusion of the peace which terminated the war in which they had been engaged for the establishment of their independance, the first attentions of Congress were necessarily engrossed by the re-establishment of order and regular government.
That they had as soon as possible turned their attention to foreign nations, and, desirous of entering into amity and commerce with them, had been pleased to appoint us with Doctr. B. F. to execute such treaties for this purpose as should be agreed on by such nations with us or any two of us.
That Doctr. F. having found it necessary to return to America, the execution of these several commissions had devolved on us.
That being placed as Minister plenipotentiary for the U.S. at the courts ofthis circumstance with the commissions with which we are charged for entering into treaties with various other nations, put it out of our power to attend at the other courts in person, and oblige us to negotiate by the intervention of confidential persons.
That respecting the friendly dispositions shewn by his majesty the Emperor of Morocco towards the U.S. and in compliance with their desire of forming a connection with a sovereign so renowned for his power, his wisdom and his justice, we had embraced the first moment possible, of assuring him of these the sentiments of our country and of ourselves and of expressing to him our wishes to enter into a connection of friendship and commerce with him.
That for this purpose we had commissioned the bearer hereof T.B. a person in the highest confidence of the Congress of the U.S. and as such having been several years and still being their Consul general with our great and good friend and ally the king of France, to arrange with his majesty the Emperor, those conditions which it might be advantageous for both nations to adopt for the regulation of their commerce and their mutual conduct towards each other.
That we deliver to him a copy of the full powers with which we are invested to conclude a treaty with his majesty, which copy he is instructed to present to his majesty.
That tho’ by these we are not authorized to delegate to him the power of ultimately signing the treaty, yet such is our reliance on his wisdom, his integrity and his attention to the instructions with which he is charged that we assure his majesty that the conditions which he shall arrange and send to us, shall be returned with our  signature in order to receive that of the person whom his majesty shall commission for the same purpose.
